IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                            __________________

                               No. 94-20938
                            (Summary Calendar)
                            __________________


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus


OSCAR MORENO SUAREZ a/k/a
Oscar De Jesus Moreno,

                                           Defendant-Appellant.


                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Southern District of Texas
                      (USDC No. CR-H-94-0060-4)
                         - - - - - - - - - -
                          December 15, 1995

Before WIENER, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

      Appellant appeals his criminal conviction. He argues that the

Double Jeopardy Clause was violated and that wiretap evidence

should have been suppressed.      We have reviewed the record and the

district court's grounds for denying the plea in bar to prosecution

and   the   motion   to   suppress.   We   find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court.

      *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
Appellant may not adopt arguments that had not yet been made by

persons who are not parties to the instant appeal.   Fed. R. App. P.

28(i); United States v. Miles, 10 F.3d 1135, 1138 n.3 (5th Cir.

1993).

AFFIRMED.




                                2